BIJUR, J.
Plaintiff sued for services rendered to defendant as an artist and illustrator. The only issue in the case was the value of plaintiff’s services.
Over appropriate objection and exception by defendant’s counsel, plaintiff was permitted to testify to the amounts received by him for making illustrations for other parties and other publications. Indeed, as this evidence was offered substantially at the opening of the entire case, and covered a number of items, it is evident that it was intended by plaintiff’s counsel as important proof in support of plaintiff’s contention. It is elementary that such evidence is immaterial and obnoxious, also, because it raises collateral issues, namely, as to the facts and circumstances of the other employments. Jamieson v. Kings Co. E. R. Co., 147 N. Y. 322, 41 N. E. 693; Ettlinger v. Weil, 184 N. Y. 179, 77 N. E. 31, and the many cases in which the Jamieson Case is approved and elaborated.
As it is apparent that this testimony was intended to and did have an important influence with the jury, the judgment must be reversed, and new trial granted, with costs to appellant to abide the event. All concur.